Citation Nr: 0837688	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  95-37 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to a service-connected 
thoracic spine disorder.  

2.  Entitlement to service connection for labyrinthitis with 
tinnitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991, and had periods of active duty for training (ACDUTRA) 
and inactive duty for training active duty for training 
(INACDUTRA) with the Puerto Rico National Guard.   

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from  a September 1994 rating decision by 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), denying entitlement to 
service connection for labyrinthitis with tinnitus, and a 
July 1999 rating decision denying service connection for a 
cervical spine disability.  

In May 2006, the Board remanded these issues to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.

A review of the record reflects that the veteran also 
perfected an appeal for service connection for a lumbosacral 
disability.  Service connection for a lumbosacral spine 
disability was granted by rating decision dated June 2007.  
This represents a substantial grant of the benefit sought, 
and the issue is no longer before the Board.

The issue of entitlement to service connection for 
labyrinthitis with tinnitus is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

A cervical spine disability manifested years after the 
veteran's active service is not related to his service, 
including any period of ACDUTRA or INACDUTRA. 


CONCLUSION OF LAW

A cervical spine disability was not incurred or aggravated 
during a period of active service, ACDUTRA or INACDUTRA.  
38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103(A), 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In correspondence dated May 2003, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; 


and information and evidence that the veteran was expected to 
provide.  Additionally, in a July 2007 supplemental statement 
of the case, the veteran was notified of the way initial 
disability ratings and effective dates are established. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Legal Criteria

As a preliminary matter, it should be noted that the Board 
has considered all of the evidence with regard to the 
veteran's claim.  As will be explained more thoroughly below, 
however, some of the veteran's arguments are at odds with the 
credible evidence of record.  Credibility is an adjudicative, 
not a medical determination.  The Board has "the authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence." Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  In this case, the veteran's arguments 
are not only inconsistent with the credible evidence of 
record, but there is also evidence that certain official 
documents have been altered in such a manner that they appear 
to support the veteran's contentions.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310.  Secondary 
service connection may be established for a disorder which is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).   

Active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty, or a period of INACDUTRA during 
which the appellant was disabled from an injury incurred in 
the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
ACDUTRA includes full-time duty in the Armed Forces performed 
by the Reserves for training purposes.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty 
prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  The 
Reserves include the National Guard of the United States.  38 
U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, 
performed by a member of the National Guard of any State, is 
considered to be INACDUTRA.  38 C.F.R. § 3.6(d)(4).

The veteran has been diagnosed with cervical spondylosis and 
herniated cervical discs, which he attributes to a fall into 
a manhole while serving a period of ACDUTRA.  A review of the 
veteran's service treatment records shows that the veteran 
did fall into a manhole on December 20, 1995, while serving a 
period of ACDUTRA, and that he sustained injuries to his left 
knee and right rib area.  Concurrent emergency room records 
indicate that the veteran was treated for abrasions to the 
left knee and right thorax.  On the veteran's report of the 
incident, dated January 1996, he indicated that he had 
injuries to his left knee and right rib area.  VA treatment 
records dating from December 1995 to December 1996, within 
one year of the accident, reflect that the veteran complained 
of lumbosacral and thoracic pain.  There were no complaints 
of pain involving the cervical spine.  

The earliest evidence of record concerning a cervical spine 
disorder is dated January 1998, when the veteran reported a 
"history" of cervical spine pain to VA treatment providers.  
A March 1998 MRI showed a "small to moderate sized" disc 
herniation at C5-6, with a "suspected" herniation at C4-5.  
There was mild impingement of the central cord at C5-6.  No 
other abnormalities were noted.  

In June 1998, an opinion was provided by Dr. G.C., who 
indicated that the veteran had pain in the cervical spine 
area which was the consequence of his December 1995 in-
service fall.  There was no evidence that Dr. G.C. reviewed 
the veteran's claim folder or his service treatment records.  

In July 1999, the veteran received a private orthopedic 
examination at the request of his employer.  The examination 
report states that the veteran gave a history of a fall in 
service.  Significantly, however, the veteran also gave a 
history of an on-the-job fall from a ladder which resulted in 
an injury to the cervical spine, which had occurred 
"approximately two years" prior, in 1997.  

Private opinions diagnosing a cervical spine disorder and 
attributing that disorder to the veteran's December 1995 fall 
were submitted by Dr. F. in February 2000; Dr. E. in June 
1999 and April 2000; Dr. A.A. in June 2000; and Dr. B. in 
April 2001.  All of these opinions were apparently based upon 
the veteran's stated history of an in-service fall, as there 
is no evidence that the claims folder or the veteran's 
medical records were reviewed.  There is also no evidence 
that any of these physicians were advised of an intervening 
work-related injury to the cervical spine.  

In November 2004, the veteran received a private examination 
by Dr. A.A.  Dr. A.A. noted previous MRI reports dated March 
1998 and April 1997 which diagnosed herniated discs in the 
cervical spine.  He also noted that the veteran gave a 
history of "neck pain ... since he fell on a manhole while on 
active duty ... in 1995."  Based on the previous MRIs and the 
veteran's stated history, Dr. A.A. opined that the veteran's 
cervical spine disorder was related to his December 1995 in-
service fall.  There is no evidence that Dr. A.A. reviewed 
the veteran's service treatment records or that he was 
advised of a possible intervening job-related injury.

In March 2007, the veteran received a VA examination of his 
cervical spine.  The claims folder was reviewed.  The veteran 
reported intense pain in the area of the cervical spine which 
lasted 4-8 hours per day, with flare-ups of intense pain 
every 2 months lasting 3-6 hours.  He used forearm crutches 
for walking.  There was limitation of motion of the cervical 
spine due to pain.  Spasms in the area of the cervical spine 
were noted on palpation.  The diagnosis was cervical disc 
multilevel herniation (C4/C5/C6).  After conducting a 
physical examination and reviewing the claims folder, the VA 
examiner found that the veteran's cervical spine disorder was 
"less likely than not" related to the veteran's service-
connected thoracic spine disorder, as there was "no 
pathophysiological correlation of thoracic biomechanics with 
the cervical spine area."  The examiner also found that it 
was unlikely that the veteran's cervical spine disorder was 
directly related to his in-service injury, as there was no 
record of an injury to the cervical spine in the veteran's 
service treatment records.  

In September 1997, a notarized statement was provided by 
Staff Sergeant (SSG) R.C., who was with the veteran's unit 
during the December 1995 in-service incident.  SSG R.C. 
stated that he personally observed the veteran tell 
physicians at the time of his December 1995 fall that he had 
injured his cervical spine.  SSG R.C. felt that the 
physicians did not pay attention to the veteran's complaints 
because "there were so many area [sic] injured."  
Accompanying the statement was a photocopy of document 
entitled "Individual Sick Slip," dated 21 December 1995, 
indicating that the veteran was restricted to quarters for a 
"knee and cervical injury."  On the left hand side of the 
document, under "Unit Commander's Section," the phrase 
"Back pain neck and cervical" is written in different 
handwriting.  The signature of SSG R.C. appears as the 
signature of the unit commander.  

This document, however, is contained within the veteran's 
official service treatment records.  It is an individual sick 
slip, dated 21 December 1995, restricting the veteran to 
quarters.  The document contained with the veteran's official 
service records restricts the veteran to quarters because of 
an injury to the knee, and the notes of the medical officer 
make no reference to a "cervical injury."  Significantly, 
there are no remarks under the "Unit Commander's Section," 
and the space for the signature of a unit commander is blank.  

On review, the Board finds that the photocopied document 
purportedly signed by SSG R.C. is of no probative value, as 
it appears to have been altered.  Not only are there 
references to a cervical disorder on the copy submitted by 
the veteran that do not appear on the official document, but 
the Board also finds it inherently incredible that military 
officials would authorize restrictions to quarters for a 
disorder that did not appear on official medical records.  
SSG R.C.'s testimony that he personally observed the veteran 
tell his treating physicians that he injured his cervical 
spine lacks credibility as it was accompanied by evidence 
that appears to have been altered.  

In fact, the record contains no credible evidence of 
treatment for a cervical spine disorder until January 1998, 
when the veteran reported a "history" of cervical spine 
pain to VA treatment providers.  Other providers have made 
reference to an April 1997 MRI report diagnosing herniation 
of the cervical discs.  However, there is no medical evidence 
of complaints relating to the cervical spine until at least 
16 months after the December 1995 in-service fall and 
intervening trauma to the cervical spine has been documented.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The opinions of Dr. F., Dr. B., Dr. G.C., Dr. A.A., and Dr. 
E., all of whom have examined the veteran and diagnosed a 
cervical spine disorder that was related to service have been 
considered.  None of these treatment providers, however, 
indicated that they examined the claims folder or the records 
of the incident to which they related the veteran's 
disability.  In fact, the medical records documenting the 
December 1995 in-service fall make no mention of an injury to 
the cervical spine.  The veteran himself failed to note such 
an injury in his handwritten report of the incident dated 
January 1996.  None of the physicians account for the 
intervening on the job trauma to the cervical spine in their 
accounts.  Thus, it appears that the private physicians did 
not base their opinions on a full and accurate understanding 
of the veteran's history.  An opinion based on an inaccurate 
history has essentially no probative value.  See Kightly v. 
Brown, 6 Vet.App. 200 (1994).

Furthermore, the veteran has shown a willingness to submit 
evidence that appears to have been altered, such as the 
individual sick slip dated 21 December 1995, purporting to 
restrict the veteran to quarters for a cervical spine 
disorder.  Not only does the document appear altered on its 
face, but the original, unaltered document is on file for 
comparison.  The document submitted by the veteran contains 
changes clearly meant to support his claim.  The submission 
of altered official documents significantly damages the 
veteran's credibility; thus, the medical opinions and lay 
evidence based on his statements lose much of their probative 
value.  

Of greater probative weight is the opinion of the March 2007 
VA examiner, who reviewed the claims folder and the records 
of the veteran's treatment immediately following his injury.  
The VA examiner is a medical doctor and competent to render 
an opinion in this matter.  His opinion that the veteran's 
current disorder was not caused by his in-service fall was 
reasonably based upon the evidence of record.  For those 
reasons, his opinion is of greater weight than the private 
opinions rendered herein.  

The Board acknowledges the statements of the veteran that his 
cervical spine disorder is causally related to active 
service.  However, they have not been shown to possess the 
requisite training or credentials needed to render competent 
opinions as to medical causation.  As such, their lay 
opinions do not constitute competent medical evidence and 
lack probative value.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2  Vet. App. 492, 494-95 
(1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's cervical spine disorder is 
causally related to active service.  Thus, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.


REMAND

Review of the record reveals that there has not been proper 
compliance with the Board's May 2006 remand concerning the 
veteran's claim of entitlement to service connection for 
labyrinthitis with tinnitus.  The remand directed that the 
veteran be scheduled for a VA examination to determine the 
nature and etiology of any labyrinthitis or tinnitus.  The 
examiner was specifically requested to indicate whether there 
was a 50 percent probability or greater that any diagnosed 
labyrinthitis or tinnitus was related to service.  The 
veteran did receive a VA audiological examination in March 
2007, and tinnitus was clinically noted, but the examiner did 
not review the claims folder or provide an etiology opinion. 

It has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to assure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, a 
remand is required to ensure that the orders of the Board's 
May 2006 remand are carried out.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the March 
2007 audiology examiner for review and the 
examiner should indicate in the report 
that such a review has taken place.  

For any labyrinthitis and/or tinnitus 
found, the examiner is requested to 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
it is related to the veteran's period of 
active service.  The examiner must provide 
specific reasons and bases for any opinion 
rendered, and reconcile his or her opinion 
with the statement of Dr. R.G., dated 
January 1993, indicating that he had 
treated the veteran for Eustachian tube 
dysfunction in December 1990, during a 
period of active service.

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


